NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
CRASSOCIATES, INC.,
Plain.tiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee,
AND
SPECTRUM HEALTHCARE RESOURCES, INC.,
Defendant-Appellee. `
2012-5037
Appeal from the United States Court of Federa1
Claims in case no. 11-CV-570, Judge Francis M. Al1egra.
ON MOTION
ORDER
CRAssociates, Inc. (CRA) moves for an extension of
time until February 16, 2012 to H1e a nonconfidential
version of a motion for a stay or injunction CRA states
that it intends to file the confidential version of the mo-
tion on February 13, 2012. CRA also moves to “rnodify

CRASSOCIATES INC V. US 2
and reissue" a protective order that was entered in the
Court of Federal Claims.
To the extent that CRA or any other party seeks to
file with this court a confidential version of a document
days before it files a nonconfidential version of that
document, we deny the motions because the rules of this
court require that the confidential and nonconfidential
versions be filed at the same time ff the parties believe
that they must confer before filing documents with the
court that may or may not contain confidential informa-
tion, they should do so before filing the documents with
this court. We agree that a protective order remains in
effect on appeal, but the trial court‘s order may not over-
ride this court‘s rules
Accordingly,
IT ls ORDERE:o THAT: `
The motions are denied to the extent explained above.
FoR THE CoURT
FEB 1 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Kenneth B. Weckstein, Esq.
Amy Laderberg O'Sullivan, Esq. D
M1chael Goodman, Esq. u_S_ cova-FHgEFpEA;_S mg
THE FEDERAL ClRCUlT
s25
FEB 1 0 2012
JAN HOBBAl.¥
C|.ERK